Barker, J.
The sole reason for the exclusion of the plaintiff from school was the regulation adopted by the school committee to the effect that children under the age of seven years could not enter the school except at the beginning of the fall term or within three or four weeks thereafter unless qualified to enter classes existing in the school at the time of entry.
This was a reasonable rule. Children under seven years of age, although allowed to attend the public schools, are not required to attend. St. 1898, c. 496, § 12. Grading is a permitted if not an essential feature of the public school system. The introduction, late in the school year, of a very young scholar not qualified to enter the existing classes, would tend to impair the efficiency of the school, and so to prevent the other scholars from obtaining such advancement in learning and in training as would enable them to proceed with their education in due course. The right given to every child by St. 1898, c. 496, § 7, to attend the public schools is not unqualified but is “ subject to such reasonable regulations as to the numbers and qualifications of pupils to be admitted to the respective schools, and as to other school matters, as the school committee shall from time to time prescribe.”
Nor was it essential to the validity of the regulation that it should be recorded in the permanent record book of the school committee, required by Pub. Sts. c. 44, § 27. That section directs the committee to appoint a secretary and directs the secretary to keep a permanent record book in which all the votes, orders and procéedings of the committee shall be recorded. But *22this does not make invalid all rules and orders of the committee not so recorded. Russell v. Lynnfield, 116 Mass. 365, 367. See also Libby v. Douglas, 175 Mass. 128, 130.

Exceptions overruled.